AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of NEVADA

United States of America

v. Case No. 2:18-cr-00382-RFB-VCF

JOSHUA STEPHEN FOX
Defendant

V\/\/V\/

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George, U.S. Cour“chouse _
333 Las Vegas Blvd., South Coumoom No°' 3D
Las Vegas, NV 89101

Place:

 

 

Date and Time: 01/07/2019 10:00 a.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: Jan 3, 2019

 

Judge ’s signature

CAM FERENBACH, U.S. Magistrate Judge

Printed name and title

        
 
  

  
   

`FILED

`ENTERED `RECE{VED

_____ SERVED
COUNSEL/PARTIES OF RECO??§

   
    
 

 
 
 

CLERK US DISTRICT C
OURT
BY: D|STRICT OE NEVADA

